





Exhibit 10.3



SETTLEMENT AND RELEASE AGREEMENT


This settlement and release agreement (“Agreement”) is made as of July 28, 2014
by and among the Alphatec Parties defined below (hereafter, “Alphatec”), the
Healthpoint Parties defined below (hereafter, “Healthpoint”), and the OrthoTec
Parties as defined below (hereafter, “OrthoTec”). Alphatec, Healthpoint and
OrthoTec will be referred to collectively as the “Parties.”


This Agreement supersedes the Binding Term Sheet executed by the Parties at the
mediation with David Rotman on March 15, 2014.
1.
RECITALS

1.1.
The Alphatec Action. OrthoTec filed a lawsuit against various parties in
California on or about May 8, 2008, entitled OrthoTec, LLC. v. Surgiview,
S.A.S., Scient’x, S.A., Olivier Carli, Alain Tornier, Guy Viart, Healthpoint
Capital, LLC, John Foster, Mortimer Berkowitz III, Case No. BC390346, in the Los
Angeles Superior Court and added Alphatec Holdings as a party to that case on or
about January 20, 2012 (hereafter, the “Alphatec Action”).

1.2.
The Healthpoint Action. OrthoTec filed a lawsuit against various parties in New
York on or about May 7, 2008, entitled OrthoTec, LLC, v. Healthpoint Capital,
LLC, John Foster and Mortimer Berkowitz, III, Case No. 08601377, in the Supreme
Court of New York and filed an amended complaint on or about May 13, 2009,
naming as additional parties Healthpoint Capital Partners, LP,
HealthpointCapital Partners II, LP and Scient’x, S.A. (hereafter, the
“Healthpoint Action”).

1.3.
The Carli Action: OrthoTec filed a lawsuit against Olivier Carli in California
on or about January 22, 2014, entitled OrthoTec, LLC v. Olivier Carli, Case No.
BC533849, in the Los Angeles Superior Court (hereafter, the “Carli Action.”).

1.4.
The Weissberg Action: OrthoTec filed a lawsuit against Kenneth Weissberg in
California on or about June 25, 2013, entitled Patrick Bertranou v. Kenneth
Weissberg and SELARL Weissberg, Case No. BC513436, in the Los Angeles Superior
Court (hereafter, the “Weissberg Action”).

1.5.
Claims asserted: The complaints in the Alphatec, Healthpoint and Carli Actions
purport to assert various claims, including allegations of fraudulent
conveyance, interference with contract, and negligence, resulting in damage to
OrthoTec’s business and a decrease in its value, and seek monetary damages as
well as declaratory and injunctive relief relating to the production of plans
for certain products. The complaint in the Weissberg Action purports to assert
claims for malicious prosecution in connection with certain proceedings in
France. As further provided below, this Agreement resolves all such claims and
any other claims that could have been asserted against the Released Parties
(defined below) based on facts or circumstances, known or unknown, occurring up
to and including the


1

--------------------------------------------------------------------------------







Exhibit 10.3

date of this Agreement. Collectively, the Alphatec Action, Healthpoint Action,
Carli Action, and Weissberg Action shall be referred to as the “Actions.”
2.
PARTIES

2.1.
The parties to this Agreement are Alphatec, Healthpoint and OrthoTec.

(a)
Alphatec Parties: The Alphatec Parties shall include Alphatec Holdings, Inc.,
acting for itself and for the benefit of all of its direct and indirect
subsidiaries and affiliates, including Alphatec Spine, Inc. and its direct and
indirect subsidiaries and affiliates; and Alphatec Holdings International C.V.,
and its direct and indirect subsidiaries and affiliates, including Scient’x
S.A.S. and Surgiview S.A.S.

(b)
Healthpoint Parties: The Healthpoint Parties shall include HealthpointCapital,
LLC, John H. Foster and Mortimer Berkowitz III, acting on their own behalf and
for the express benefit of Healthpoint Capital Partners, L.P. and
HealthpointCapital Partners II, L.P.

(c)
OrthoTec Parties. The OrthoTec Parties shall include OrthoTec, LLC and Patrick
Bertranou.

3.
SETTLEMENT PAYMENT

3.1.
Alphatec Holdings, Inc. and Healthpoint Capital, LLC will cause the amounts
specified in this Settlement and Release Agreement, as specifically set forth in
Attachment A hereto, to be paid to OrthoTec, LLC.

4.
STIPULATED JUDGMENTS

4.1.
The payments set forth in Attachment A will be guaranteed by Stipulated
Judgments against (i) Alphatec Holdings, Inc., (ii) HealthpointCapital Partners,
L.P., HealthpointCapital Partners II, L.P., (iii) HealthpointCapital, LLC, and
(iv) John H. Foster and Mortimer Berkowitz, III. The Stipulated Judgments will
reflect the total amounts set forth in Attachment A and be in the form attached
as Attachment B. The Stipulated Judgments will be held and entered only in the
event of a default and will be entered and enforced against the judgment debtors
in the order specified above. In the event of a default in the payment terms,
OrthoTec’s sole remedy for such default will be to enter and pursue collection
on the Stipulated Judgments for the principal and interest as set forth in
Attachment A, less the amounts already paid, plus all reasonable attorneys’ fees
and costs incurred in pursuing collection.


2

--------------------------------------------------------------------------------







Exhibit 10.3

5.
DISMISSALS

5.1.
Upon payment of the lump-sum payment pursuant to Attachment A ($15.75 million),
the parties will execute and file dismissals with prejudice of the Alphatec
Action, the Healthpoint Action, the Carli Action, and the Weissberg Action.

5.2.
Such notices of dismissal shall be delivered to counsel for Alphatec and
Healthpoint upon execution.

The Parties agree not to oppose and, to the extent required by the courts, to
cooperate reasonably in taking such actions and executing such documents as are
necessary to dismiss the foregoing Actions with prejudice, including any and all
pending proceedings at any trial or appellate court related to such Actions.
6.
RELEASED PARTIES

6.1.
Defendant Released Parties: The Defendant Released Parties shall mean:

(a)
Alphatec Released Parties: The Alphatec Released Parties shall include:

(i)
Alphatec Holdings, Inc., and all of its direct and indirect subsidiaries
throughout the world, including, without limitation, Alphatec Spine, Inc.,
Alphatec Pacific Inc., Alphatec Spine GmbH, Millerton Ltd., Japan Ortho Medical;
Alphatec Holdings International CV, Cooperatie Alphatec Holdings Europa U.A.,
Alphatec International, LLC., Scient’x S.A.S., Cibramed Productos Medicos Ltda.,
Scient’x UK Ltd., Scient’x Australia, Scient’s USA, Inc., Scientx Asia Pacific,
Scient’x Italia, Surgiview S.A.S., and each of their direct and indirect
subsidiaries and affiliates.

(ii)
All current or former successors, partners, associates, officers, directors,
employees, insurers, agents, advisors, attorneys (including, without limitation,
Alphatec’s General Counsel Ebun Garner; Munger Tolles & Olson, LLP; Brad Brian;
Mike Doyen; Susan Nash; Alissa Branham; Jordan Segall; DLA Piper; Jeff
Rosenfeld; and Keara Gordon) and representatives of or for any of the Alphatec
Entities. It is understood that such terms may vary from country to country, and
this Agreement releases all claims against entities and individuals whose
liability would be predicated on any action or inaction on their part that was
in any manner connected to the individual or entity’s affiliation with one or
more of the Alphatec Entities, or whose action or inaction could give rise to
any liability (direct or indirect, whether by way of respondeat superior,
indemnity, contribution, or any other basis) on the part of the Alphatec
Released Parties.


3

--------------------------------------------------------------------------------







Exhibit 10.3

(b)
Healthpoint Released Parties: The Healthpoint Released Parties shall include

(i)
HealthpointCapital, LLC; HealthpointCapital Partners, L.P.; HealthpointCapital
Partners II, L.P.; Healthpoint Partners II-A, L.P.; HCM, LLC; HGP, LLC; HGPII,
LLC; John H. Foster and Mortimer Berkowitz, III.

(ii)
All current or former successors, affiliates, members, subsidiaries, partners,
associates, officers, directors, employees, insurers, agents, advisors,
attorneys (including, without limitation, Mintz Levin Cohn Ferris Glovsky and
Popeo; and Stephen C. Curley) and representatives (and each of their respective
predecessors, successors, assigns, and, as applicable, heirs) throughout the
world of or for any of the Healthpoint Parties. It is understood that such terms
may vary from country to country, and this Agreement releases all claims against
individuals or entities whose liability would be predicated on any action or
inaction on their part that was in any manner connected to the individual or
entity’s affiliation with one or more of the Healthpoint Parties, or whose
action or inaction could give rise to any liability (direct or indirect, whether
by way of respondeat superior, indemnity, contribution, or any other basis) of
the Healthpoint Released Parties.

(c)
The Carli Released Parties: The Carli Released Parties shall include Olivier
Carli, members of his family, heirs, advisors, attorneys (including, without
limitation, Berenthal & Associates; James Berenthal; Kendall Brill & Klieger
LLP; Bert Deixler; and Jean Charles Bensussan) and representatives of Mr. Carli
or his family, and any person or entity with which Mr. Carli has or has had or
may in the future have an affiliation of any sort, including without limitation
ownership (direct or indirect) or serving as an officer, director, advisor, or
employee of any sort.

(d)
The Weissberg Released Parties. The Weissberg Released Parties shall include
Kenneth Weissberg and SELARL Weissberg and their partners, associates, officers,
directors, employees, successors, affiliates, heirs, advisors, attorneys
(including, without limitation, Daar & Newman) and representatives, and any
other person or entity allegedly involved in any matter with the French
proceedings at issue in the Weissberg Action or the Weissberg Action.

(e)
The OrthoTec Released Parties: The OrthoTec Released Parties shall include
OrthoTec, LLC, Patrick Bertranou, and all current or former members, successors,
partners, associates, officers, directors, employees, insurers, agents,
advisors, attorneys (including without limitation Browne George Ross LLP, Peter
Ross, Benjamin Scheibe, Gerard Soussan, Michael Perry, and the Law Offices of
Michael Perry) and all representatives of or for OrthoTec. It is understood that
such terms may vary from country to country, and this Agreement releases all
claims against individuals or entities whose liability would be predicated on
any


4

--------------------------------------------------------------------------------







Exhibit 10.3

action or inaction on their part that was in any manner connected to the
individual or entity’s affiliation with OrthoTec, or whose action or inaction
could give rise to any liability (direct or indirect, whether by way of
respondeat superior, indemnity, contribution, or any other basis) of OrthoTec.
7.
RELEASES

7.1.
Release by Alphatec and Healthpoint of OrthoTec Released Parties.

(a)
Except as expressly set forth in this Agreement, Alphatec and Healthpoint hereby
release, effective as of the date of this Agreement, the OrthoTec Released
Parties, and each of them, from any and all claims, demands, and causes of
action, whether known or unknown, in contract or tort, arising out of or
incurred in connection with any facts or circumstances existing prior to the
date of this Agreement.

(b)
By way of limitation, it is agreed that as to Alphatec’s and Healthpoint’s
release of unnamed current or former associates, outside insurers, agents,
advisors, attorneys, and representatives, Alphatec’s and Healthpoint’s release
shall be of claims, demands, or causes of action that related in any way to the
claims or allegations in the Alphatec Action, the Healthpoint Action, the Carli
Action, and the Weissberg Action.  For clarity, releases of such unnamed persons
or entities shall not include unknown claims.  For the purpose of this Section
7.1(b), “unknown” shall be defined as not known as per the knowledge of the
Alphatec Parties or Healthpoint Parties, including their officers and employees;
provided that if a reasonable person in the position of the Alphatec Parties or
the Healthpoint Parties should know such information, such information shall not
be deemed to be unknown.

7.2.
Release by OrthoTec of the Alphatec Released Parties, the Healthpoint Released
Parties, the Carli Released Parties and the Weissberg Released Parties.

(a)
Except as expressly set forth in this Agreement, OrthoTec hereby releases,
effective as of the time of this Agreement, the Alphatec Released Parties, the
Healthpoint Released Parties, the Carli Released Parties and the Weissberg
Released Parties and each of them, from any and all claims, demands, and causes
of action, whether known or unknown, in contract or in tort, arising out of or
incurred in connection with any action, conduct, or omission or other facts or
circumstance existing or occurring from the beginning of time up to the date of
this Agreement, including, without limitation, the allegations made or that
could have been made in the Alphatec Action, the Healthpoint Action, the Carli
Action, and the Weissberg action.

(b)
By way of limitation, it is agreed that as to OrthoTec’s release of unnamed
affiliates, associates, outside insurers, agents, advisors, attorneys, and
representatives, OrthoTec’s release shall be of claims, demands, or causes of


5

--------------------------------------------------------------------------------







Exhibit 10.3

action that related in any way to the claims or allegations in the Alphatec
Action, the Healthpoint Action, the Carli Action, and the Weissberg Action. For
clarity, releases of such unnamed persons or entities shall not include unknown
claims. For the purpose of this Section 7.2(b), “unknown” shall be defined as
not known as per the knowledge of the OrthoTec Parties, including their officers
and employees, provided that if a reasonable person in the position of the
OrthoTec parties should know such information, such information shall not be
deemed to be unknown.
7.3.
Waiver of Civil Code Section 1542.

(a)
Alphatec, Healthpoint and OrthoTec, and each of them, expressly understand that
there may be unknown or unanticipated damages, injuries, or losses resulting
from conduct, acts, omissions or other circumstances occurring prior to the date
of this Agreement, including matters alleged in (or related to) the Alphatec
Action, the Healthpoint Action, the Carli Action, and the Weissberg action, and
that such damages, injuries, and losses may not be discovered until after
execution of this Agreement or after the time of this Agreement. Except as
expressly set forth in this Agreement, Alphatec, Healthpoint and OrthoTec, and
each of them, hereby expressly agree that the releases contained herein
nevertheless shall apply to all such unknown or unanticipated damages, injuries
or losses. Alphatec, Healthpoint and OrthoTec, and each of them, further
expressly understand that a damage, injury or loss of which they are now aware
may be more serious than now known or understood, or may have future
consequences that are not now anticipated or suspected. Except as expressly set
forth in this Agreement, Alphatec, Healthpoint and OrthoTec, hereby expressly
agree that the releases contained herein nevertheless shall apply to such
unknown or unanticipated consequences.

(b)
Alphatec, Healthpoint and OrthoTec, and each of them, have read California Civil
Code section 1542, which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
(c)
Except as expressly limited in this Agreement, Alphatec, Healthpoint and
OrthoTec, and each of them, acknowledge that they understand this statute, and
expressly waive any and all rights and benefits of California Civil Code section
1542, as well as all rights and benefits of any similar law of any other
jurisdiction for unknown or unanticipated damages, injuries, or losses arising
out of conduct, acts, omissions or other circumstances occurring prior to the
date of this Agreement, including matters alleged in or related to the Alphatec
Action, the Healthpoint Action, the Carli Action and/or the Weissberg Action.


6

--------------------------------------------------------------------------------







Exhibit 10.3

8.
NO ADMISSION OF LIABILITY

8.1.
Alphatec Holdings, Healthpoint Capital, Healthpoint Capital Partners, LP,
Healthpoint Capital Partners II, LP, John H. Foster, and Mortimer Berkowitz, III
deny any and all allegations made by OrthoTec in the above-referenced actions.
This Agreement contains no admission of liability.

9.
CONTINUING JURISDICTION OVER SETTLEMENT

9.1.
The Superior Court of Los Angeles and the Supreme Court of New York retain such
jurisdiction as they have previously determined they have over the respective
parties to California and New York Courts, in order to enforce the settlement in
this Agreement, pursuant to California Code of Civil Procedure Section 664.6 and
any New York laws of similar effect.

10.
ENTIRE AGREEMENT AND MODIFICATION

10.1.
This Agreement, together with the provisions in Attachments A and B hereto,
constitutes the full and complete agreement between the Parties regarding the
matters set forth herein. Except for the “Agreement Regarding the Production of
Certain Plans,” dated March 15, 2014, which shall remain in full force and
effect, this Agreement supersedes all prior or contemporaneous oral or written
agreements and understandings, including the Binding Term Sheet. There are no
representations, warranties, agreements or undertakings, oral or written,
between the Parties relating to the subject matter of this Agreement, which are
not fully expressed herein. This Agreement may only be amended in writing,
signed by all Parties.

10.2.
Any waiver of any part of this Agreement must be in writing and duly executed by
the Party against whom such waiver is asserted.

10.3.
Neither OrthoTec, Alphatec, nor Healthpoint are entering into this Agreement in
reliance, in whole or in part, based on any representation, warranty, statement
or promise of any kind outside the express terms of this Agreement.

11.
NO ASSIGNMENT OR TRANSFER OF CLAIMS

11.1.
Each Party hereby represents and warrants to each other Party that it is the
sole and lawful owner of all right, title, and interest in and to every claim
which is being released by such Party in this Agreement, and each further
represents and warrants that it has not assigned or transferred, or purported to
assign or transfer, and will not assign or transfer to any person or entity, any
claim which is being released by such Party in this Agreement. OrthoTec
represents and warrants that neither it, nor any OrthoTec Released Party, has
asserted claims relating to the subject matter of the Alphatec Action, the
Healthpoint Action, the Carli Action or the Weissberg Action.




7

--------------------------------------------------------------------------------







Exhibit 10.3

12.
AUTHORITY TO ENTER AGREEMENT

12.1.
Each of the signatories to this Agreement warrants and represents that he or she
is authorized to execute and deliver this Agreement on behalf of the party for
whom he or she purports to sign.

13.
JOINT PARTICIPATION IN PREPARATION OF AGREEMENT

13.1.
This Agreement is the product of arms-length negotiations between and among the
Parties, and no Party shall be deemed to be the drafter of this Agreement, nor
shall any part of this Agreement be construed against any Party on the basis of
that Party’s identity as a drafter of any portion of this Agreement.

14.
SECTION HEADINGS

14.1.
Section headings in this Agreement are included for convenience of reference
only and shall not be a part of this Agreement or its interpretation for any
other purpose.

15.
GOVERNING LAW

15.1.
This Agreement is entered into in the State of California and will be governed
and interpreted under the laws of California. Any action to enforce this
Agreement will be brought in the Los Angeles County Superior Court (if the
dispute is between OrthoTec, on the one hand, and Alphatec Holdings, on the
other) or in the Supreme Court of New York (if the dispute is between OrthoTec,
on the one hand, and Healthpoint Capital LLC, John H. Foster, and/or Mortimer
Berkowitz III on the other).

16.
SEVERABILITY

16.1.
If any provision or term of this Agreement is declared or determined by a court
of competent jurisdiction to be invalid or unenforceable, then in all other
respects this Agreement shall nonetheless remain binding and in effect.

17.
COUNTERPARTS

17.1.
This Agreement may be executed in counterparts, and so executed, shall
constitute a single agreement binding on all Parties, notwithstanding that the
signatures of all Parties’ designated representatives do not necessarily appear
on the same page.

In witness whereof, the Parties hereto have executed this Agreement as of the
date first written above.


ALPHATEC HOLDINGS, INC.


/s/ Siri Marshall
By: Siri Marshall, for the Alphatec Special Committee

8

--------------------------------------------------------------------------------







Exhibit 10.3





HEALTHPOINTCAPITAL, LLC.


/s/ Mortimer Berkowitz III
By:
Name: Mortimer Berkowitz III
Title: President and Managing Director




HEALTHPOINTCAPITAL PARTNERS, LP
By: HGP, LLC, its general partner


/s/ Mortimer Berkowitz III
By:
Name: Mortimer Berkowitz III
Title: Managing Partner






HEALTHPOINTCAPITAL PARTNERS II, LP
By: HGPII, LLC, its general partner


/s/ Mortimer Berkowitz III
By:
Name: Mortimer Berkowitz III
Title: Managing Partner


/s/ John Foster
John Foster




/s/ Mortimer Berkowitz III
Mortimer Berkowitz, III




ORTHOTEC, LLC


/s/ Patrick Bertranou
By: Patrick Bertranou




/s/ Patrick Bertranou
Patrick Bertranou



9

--------------------------------------------------------------------------------







Exhibit 10.3

Approved as to form:
Dated: _________________________


MUNGER, TOLLES & OLSON LLP,
Counsel for Alphatec


/s/ Susan Nash
By: Susan Nash







Approved as to form:
Dated: _________________________


MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO PC,
Counsel for Healthpoint


/s/ Stephen Curley
By: Stephen Curley







Approved as to form:
Dated: _________________________


BROWNE GEORGE ROSS LLP
Counsel for OrthoTec


/s/ Peter Ross
By: Peter W. Ross




10

--------------------------------------------------------------------------------







Exhibit 10.3

ATTACHMENT A
AUGUST 13, 2014


1.
ATTACHMENT PART OF BINDING TERM SHEET

1.1.
Reference is herein made to that certain Binding Term Sheet (the “Agreement”) by
and among the Alphatec Holdings, Inc., the Healthpoint Parties, and the OrthoTec
Parties (each as defined in the Agreement).

2.
PAYMENT TERMS

2.1.
Alphatec shall pay to OrthoTec the following sums:

2.2.
Lump sum payment: By March 24, 2014, Alphatec shall make a payment of $1 million
($1,000,000.00) and by March 31 will pay an additional $750,000.00. Within 25
days of Alphatec closing a suitable credit facility, but in no event later than
June 15, 2014, Alphatec shall pay $15.75 million ($15,750,000.00).

2.3.
Quarterly payments: $31.5 million ($31,500,000.00) payable in 29 quarterly
installments of $1.1 million and then one additional quarterly payment of
$600,000.00. Each such quarterly payment shall be due on the first day of the
quarter, commencing October 1, 2014.

2.4.
Interest: Simple Interest of 7% will accrue beginning May 15, 2014, on the
unpaid balance of the $31.5 million ($31,500,000.00) until such amount has been
paid in full. Following the full payment of the $31.5 million ($31,500.000.00),
the accrued interest will be paid in quarterly installments of $1.1 million
($1,100,000.00) until the accrued interest amount is paid (for clarity, it is
understood that the final quarterly payment of interest may be less than $1.1
million ($1,100,00.00), but shall be sufficient to pay the accrued interest in
full). No interest shall accrue on the accrued interest. In the event that $31.5
million ($31,500,000.00) is prepaid, interest shall not accrue on such prepaid
amount.




11